Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 & 20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satake et al (JP 2018-021858 A)(Satake) (cited in IDS).
	Regarding Claims 1 & 10, Satake discloses a device for acquiring parameters for wearing glasses, comprising: 
capturing sensor data with a sensor (Fig. 2, 120, Paragraphs 26 & 29), wherein the sensor data includes a lens- position of a prescription lens (Fig. 2, L) relative to a reference point of an optical coherence tomography (OCT) system (Paragraph 11). In Satake it is discussed determining a spectacle-wearing parameter and using a first signal (a positional measurement of the lens) to determine acquire the spectacle wearing parameter and from that to acquire a positional relationship between the spectacles and the eyes; 
positioning a mirror of a reference arm (111) of the OCT system at an optical pathlength between an eye region and the prescription lens based at least in part on the sensor data (Paragraphs 35-36); 
generating an OCT signal with the OCT system while the mirror of the reference arm is positioned at the optical pathlength (Paragraph 52); and 
generating a depth profile that includes the prescription lens and the eye region (Paragraph 52, Figs. 3 & 4, 66 & 67). The OCT data is in the form of A-Scan signals which are depth profiles that are joined together to form the cross-sectional image (containing 66 & 67) shown in fig. 3.
Claim 10 is also met by this disclosure. 
Regarding Claim 16, Satake discloses a device for acquiring parameters for wearing glasses, comprising:
an optical coherence tomography (10) device configured to capture volumetric ocular depth images that includes a front surface of a prescription lens, a back surface of the prescription lens, and an eye region (Paragraph 52, Figs. 3 & 4, 66a, 66b, & 67); 
a sensor (120) configured to generate sensor data that includes a lens-position of the prescription lens relative to a reference point of the OCT device; 
a memory (Fig. 1, 72) storing instructions; and processing logic configured to receive the volumetric ocular depth images from the OCT device, 
wherein the processing logic is also configured to access the instructions that when executed by the processing logic, cause the processing logic to perform operations comprising: 
capturing sensor data with the sensor (Paragraph 45); 
positioning a mirror of a reference arm of the OCT device at an optical pathlength between the eye region and the prescription lens based at least in part on the sensor data (Paragraphs 35-36); and 
generating OCT signals with the OCT system while the mirror of the reference arm is positioned at the optical pathlength (Paragraph 52); and 
generating a volumetric ocular depth image based on the OCT signals (Paragraph 52, Figs. 3 & 4, 66 & 67).

	Regarding Claims 2, 11, & 17, Satake discloses the aforementioned. Further, Satake discloses capturing a preliminary OCT signal with the OCT system, wherein the positioning the mirror of the reference arm at the optical pathlength is also based on the preliminary OCT signal. As has already been shown in the rejection of Claim 1 Satake uses the OCT signal to make the position determination. Thus, this limitation is met too. 
Claims 11 & 17 are also met by this disclosure. 
	Regarding Claims 3, 12, & 18, Satake discloses the aforementioned. Further, Satake discloses identifying a first peak (66a and 66b, Fig. 5) of preliminary Fourier Transform data generated from the preliminary OCT signal generated by the OCT system, wherein the first peak is associated with the prescription lens; and identifying a second peak (67a & 67b, Fig. 5) of the preliminary Fourier Transform data, wherein the second peak is associated with an eye of a user (Paragraph 87).
Claims 12 & 18 are also met by this disclosure. 
	Regarding Claims 4 & 13, Satake discloses the aforementioned. Further, the limitation, “wherein the preliminary OCT signal is captured subsequent to capturing the sensor data,” as previously shown in the rejection of claim 1 the determination of VD and the position of the spectacles is such that it allows the acquiring of a cross-sectional image that includes the spectacle lens and eye. Thus, this limitation is met. 
Claim 13 is also met by this disclosure. 
	Regarding Claims 5 & 14, Satake discloses the aforementioned. Further, Satake, as previously shown, discloses a detector (120) for acquiring the OCT data and this detector is an image sensor. Thus, the limitations of the claims are met since the examiner must only show one in a list of alternatives. 
Claim 14 is also met by this disclosure. 
	Regarding Claims 6 & 15, Satake discloses the aforementioned. Further, Satake discloses generating a volumetric ocular depth image based on aggregating the depth profile and a plurality of subsequent depth profiles captured by the OCT system while the mirror of the reference arm is positioned at the optical pathlength, wherein the volumetric ocular depth image includes an eye of the user and the prescription lens worn by a user. (Paragraph 52, Figs. 3 & 4, 66 & 67). As been previously disclosed the A-scans are arranged into B-scans and then the cross-sectional images as shown are created which is applicant’s “volumetric ocular depth image”.
Claim 15 is also met by this disclosure. 
	Regarding Claim 7, Satake discloses the aforementioned. Further, Satake discloses wherein the volumetric ocular depth image includes at least one of (1) an eye-relief distance with respect to the prescription lens (VD, Fig. 5) wherein the eye-relief distance is from a back surface of the prescription lens to a cornea of the eye.
	Regarding Claim 8, Satake discloses the aforementioned. Further, Satake discloses wherein the volumetric ocular depth image includes a base curve of a front surface of the prescription lens and a back curve of a back surface of the prescription lens (Fig. 4, 66a & 66b).
	Regarding Claims 9 & 20, Satake discloses the aforementioned. Further, Satake discloses wherein the OCT system is a Fourier-domain OCT system including a light source to illuminate the eye (102, fig. 2), the prescription lens (L), and the mirror of the reference arm (111).
	Claims 20 is also met by this disclosure. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satake.
Regarding Claim 19, Satake discloses the aforementioned but fails to explicitly disclose a facial support to receive a head of a user of the OCT device;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Satake with a facial support to receive a head of a user of the OCT device because a headrest provides proper positioning between the subject and the imaging device and stability of the subjects position during the measurement which both improve the quality of the image captured. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jonathon Cook/
AU:2886
June 14, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886